Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 19, 1985, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Based upon a review of the record, we find that for reasons stated by Justice Rotker at Criminal Term, the defendant was not entitled to withdraw his guilty plea. Moreover, since the defendant was given ample opportunity to state and substantiate the basis for his application to withdraw his plea but failed to do so, no formal evidentiary hearing was required (see, People v Kelsch, 96 AD2d 677; People v Morris, 118 AD2d 595, lv denied 67 NY2d 947). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.